Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 08/31/2021, wherein claims 30, 33, 35, 37, 39, 40, 46 have been amended, and new claim 47 has been added. Applicant’s amendment also cancelled claim 32.
Note: Applicant elects estrogen as an active agent as in instant claim 38, and vulvar and vaginal atrophy as the condition or disease to be treated.
Any rejection from the previous office action, which is not restated herein, is withdrawn.
Claims 30-31, 33, 35-40, 44-46, 47 are examined herein on the merits so far as they read on the elected invention and species. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-31, 33, 35-40, 44, 45, 47 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating a  does not reasonably provide enablement for treating any condition as in claim 30 or conditions as in instant claim 33.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. See MPEP 2164. The references of Dykhuizen, Antonie van Leeuwenhoek, vol. 73, pp. 25-33, publ. 1998; Chen et. al., J. Med. Chem., vol. 44, pp. 2374-2377, publ. 2001; Foroumadi et. al., Eur. J. Med. Chem., vol. 38, pp. 851-854, publ. 2003; and Huczynski et. al., Journal of Molecular Structure, vol. 891, pp. 481-490, publ. 2008, are discussed. The specification does not provide sufficient information any condition for example any vaginal condition which can be bacterial infection, bacterial vaginosis, urinary tract infections, sexually transmitted infection/disease can be treatable by using instant composition as in instant claims.
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 

(1). The Nature of the Invention:
 AII of the rejected claims are drawn to an invention which pertains to a method of treating a condition as in instant claim 30 or a condition as in instant claim 33 in a subject comprising applying to a tissue surface an effective amount of a composition comprising a water-in-silicone emulsion comprising cholesterol or a derivative and a sorbitan ester.
The nature of the invention is complex in that it encompasses treating any vaginal  condition in a subject comprising applying to a tissue surface an effective amount of a composition comprising a water-in-silicone emulsion comprising cholesterol or a derivative and a sorbitan ester.
(2). Breadth of the Claims: 
The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims. The claims encompass a method of treating a condition as in instant claim 30 or a condition as in instant claim 33 such as bacterial vaginosis, bacterial infection, bacterial vaginosis, yeast infection, sexually transmitted infection, sexually transmitted disease etc. The scope of the claims is quite broad, as there are thousands of different species of bacteria known to exist in addition to fungal and viral species, and the claimed methods encompass treating any comprising applying to a tissue surface an effective amount of a composition comprising a water-in-silicone emulsion comprising cholesterol or a derivative and a sorbitan ester.
 (3). State of the Art: / (4). Predictability of the Art:
While the state of the art is relatively high with regard to treating specific condition, specific vaginal condition employing a specific composition, the state of the art with regard to treating any vaginal condition broadly is underdeveloped. In particular, for example there is no known anti-microbial agent which is effective against all types of microbes such as bacteria, fungi etc. 
For example, the claimed method encompasses treating any type of bacterial vaginosis, bacterial infection, sexually transmitted infection, sexually transmitted disease, in a subject. Dykhuizen teaches that the diversity of bacteria is not well known, and that less than one percent of bacteria from natural communities can be successfully grown in laboratories (see Abstract). Dykhuizen teaches that it has been estimated that about 20,000 common species and 500,000 rare species are present in a small quantity of soil, and that this number is likely to be an underestimate (p. 28, left column, next to last paragraph). Furthermore, there are ten times more individual bacteria on a human body than there are cells in the human body, and bacteria are found nearly everywhere, from 600 meters down into the earth to Antarctica as well as hot springs (p. 28, left column, last paragraph-right column, top paragraph). Bacteria are able to withstand a much broader range of environments in comparison to metazoans, which results in a very low extinction rate among bacteria (p. 29, right column, see paragraph titled ‘Low extinction rates’). The art also provides evidence that an agent that inhibits the growth of one bacterial species is not necessarily active against other types of bacteria. Chen et. al. teaches that 7-substituted quinolone derivatives were prepared and analyzed for  antibacterial activity against MRSA, but were inactive against erythromycin and ampicillin resistant S. pneumoniae, and vancomycin resistant E. faecalis (p. 2374, see Chart 1 and Scheme 1; p. 2376, see Table 1). Foroumadi et. al. also teaches the synthesis and evaluation of quinolone derivatives for inhibitory activity towards Gram-positive and Gram-negative bacteria (Abstract; p. 851,2nd paragraph of Introduction). Foroumadi et. al. teaches that quinolone derivative compounds 7a-7c were more active against S. aureus, S. epidermidis, and B. subtilis in comparison to ciprofloxacin, norfloxacin, and enoxacin (Abstract; p. 852, see Fig. 1; p. 853, see Table I). However, compounds 7a-7c were much less active towards Gram-negative bacteria such as E. coli, K. pneumoniae, and P. aeruginosa (Abstract; p. 852, right column, last paragraph-p. 853, left column, top paragraph and Table I).
Activity against one type of microbial species does not mean that an agent will exhibit activity against other types of microbes. Huczynski et. al. teaches lasalocid and a derivative, 1-naphthylmethyl ester lasalocid, were evaluated for activity against different bacterial and fungal species (see Abstract and p. 481, first 3 paragraphs; p. 482, Scheme 1; p. 484, see 1stparagraph under section 2.9). While lasalocid and its ester derivative showed activity against the tested Gram-positive bacteria such as S. aureus and S. epidermidis, neither lasalocid or its ester derivative exhibited activity against Gram-negative bacteria or the Candida fungal species (p. 490, see Table 8 and section 3.6).
In re Fisher, 427 F.2d 833, 839 (1970). The conditions claimed in the instant invention will have different etiologies. It is well-known in the state of the art that for example sexually transmitted disease has different etiologies i.e caused different bacteria, virus etc. As discussed above for example treating infection caused by any microbe/bacteria is unpredictable due to their complex nature. 
Thus it is highly unpredictable to use instant composition comprising a water-in-silicone emulsion comprising cholesterol or a derivative and a sorbitan ester to treat any vaginal condition in a subject such as livestock animals, human etc. 
(5) Guidance of the Specification / Working Examples:
In the instant case, no working examples are presented in the specification as filed showing how to treat any or all vaginal conditions as in instant claims in a subject comprising applying to a tissue surface an effective amount of a composition comprising a water-in-silicone emulsion comprising cholesterol or a derivative and a sorbitan ester. 
 (6) The quantity of experimentation necessary.

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Response to Arguments
Note: Applicant did not present any arguments with respect to this rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 30, 31, 33, 35, 36, 37, 38, 45, 46, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2002/0022040, PTO-1449), in view of in view of McClellan et al. (US 2006/0003033, PTO-1449).
	Robinson et al. discloses composition comprising a stable (compositions have stability; paragraph [0030]) water-in-silicone emulsion (water-in-silicone; paragraph [0034]) having a continuous silicone phase (continuous phase is silicone paragraph [0034]) and an aqueous phase (water-in-silicone, includes water phase; paragraph [0034]), wherein the emulsion comprises a sterol at a concentration of 1 weight percent Fytosterol-85 (sterol, cholesterol derivative). See paragraph [0211], Example 5. Robinson et al. discloses water-in-silicone skin cream comprising 1 weight percent of Fytosterol-85 (sterol, cholesterol derivative); cyclomethicone; vitamin E acetate. See Example 5, para [0211]. Robinson et al. teaches that the water-in-silicone emulsions preferably comprise an emulsifier. See para [0119]. It is taught that the emulsifier can be silicone containing emulsifiers, non-silicone containing emulsifiers. See para [0120],  20), polyethylene glycol 5 soya sterol, Steareth-20, Ceteareth-20, PPG-2 methyl glucose ether distearate, Ceteth-10, Polysorbate 80, cetyl phosphate, potassium cetyl phosphate, diethanolamine cetyl phosphate, Polysorbate 60, glyceryl stearate, PEG-100 stearate, polyoxyethylene 20 sorbitan trioleate (Polysorbate 85), sorbitan monolaurate, polyoxyethylene 4 lauryl ether sodium stearate, polyglyceryl4 isostearate, hexyl laurate, steareth-20, ceteareth-20, PPG-2 methyl glucose ether distearate, ceteth-10, diethanolamine cetyl phosphate, glyceryl stearate, PEG-100 stearate, and mixtures thereof i.e meets instant co-emulsifier as in instant claim 47. See para [0130]. It is taught that the aqueous phase can comprise buffers. See para [0117]. It is taught that the compositions therein can contain anti-aging additives, anti-wrinkle actives. See paras [0061], [0136]-[0137]. It is taught that the composition therein can be used for treating signs of skin aging such as histological changes in the dermis, epidermis, the skin vascular system, and underlining tissues. See para [0024]. Robinson et al. teaches that the compositions therein are useful for regulating the condition of skin and keratinous tissue condition which may be caused by aging, menopausal status (post-menopausal changes in skin conditions). See para [0027]. It is taught that the compositions therein are useful for softening and/or smoothing lips, preventing and/or relieving itch of mammalian skin, roughness of skin. Para [0204]-[0205]. Sorbitan esters…para [0130].
	Robinson et al. does not explicitly teach employment of active agent such as estradiol in the compositions therein.

	McClellan et al.teaches that the composition comprising estradiol, estriol, hyaluronic acid, and green tea extract is used for treatment of symptoms of aging, urogenital function. See claims 58-65; paras [0067]-[0068]. McClellan et al. discloses that the composition therein can be used for treating vaginal and vulvar atrophy including itching, burning, dryness in or around vagina, particularly in peri-menopausal or post-menopausal women. See para [0067]; claims 58-65. It is taught that the composition can be single emulsion skin care preparations such as lotions and cream, of the oil-in-water or water-in-oil type or multiphase emulsions such water-in-oil emulsion such as oil-in-water-in-silicone fluid emulsion. See para [0051].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ emulsifier such as sorbitan monolaurate in the water-in-silicone emulsion composition comprising silicone phase, water phase, sterol at a concentration of 1 weight percent Fytosterol-85 (sterol, cholesterol derivative) taught by Robinson et al. because 1)  Robinson et al. teaches that the composition therein can contain emulsifiers such as glyceryl stearate, sorbitan monolaurate, glyceryl stearate. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ sorbitan monolaurate as the emulsifier in the composition taught by Robinson et al. with reasonable expectation of success of obtaining cream with desired properties.
preventing and/or relieving itch of mammalian skin, roughness of skin, and 2) McClellan et al.teaches that the composition comprising estradiol, estriol, hyaluronic acid, and green tea extract is used for treatment of symptoms of aging, urogenital function such as vaginal and vulvar atrophy including itching, burning, dryness in or around vagina, particularly in peri-menopausal or post-menopausal women; McClellan et al.teaches that the composition can be single emulsion skin care preparations such as lotions and cream, of the oil-in-water or water-in-oil type or multiphase emulsions such water-in-oil emulsion such as oil-in-water-in-silicone fluid emulsion. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ estradiol in the water-in-silicone composition taught by Robinson et al. with reasonable expectation of success of obtaining cream composition for treating aging, and improving urogenital function such as treating . to a peri-menopausal or post-menopausal women suffering from vulvar and vaginal atrophy with reasonable expectation of success of treating itching, burning, dryness in or around vagina, since Robison et al. teaches that water-in-silicone emulsion can  be used to treat conditions which may be caused by aging, menopausal status (post-menopausal changes in skin conditions such as itching); and McClellan et al. teaches that the cream composition comprising estradiol, estriol is used for treatment of symptoms of aging, urogenital function such as vaginal and vulvar atrophy including itching, burning, dryness in or around vagina, particularly in peri-menopausal or post-menopausal women.
Regarding the recitation “wherein the composition does not utilize a silicone-based emulsifiers” in claim 30, it is pointed out that Robinson et al. teaches that water-in-silicone emulsion can contain an emulsifier which can be silicone containing emulsifiers or non-silicone containing emulsifiers i.e the compositions taught by Robinson need not utilize a silicone containing emulsifiers.

 Response to Arguments
Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive as discussed above and those found below. 
a silicone based emulsifier, in the form of a silicone elastomer, would not merely be preferred, it is required. For example, Robinson states: [0031] It has now surprisingly been found that by adding a silicone elastomer to a water-in-silicone composition, that delivery of an oil-soluble skin care active may be enhanced as compared to traditional oil-in-water and/or water-in-oil compositions….” Applicant’s arguments have been considered, but not found persuasive. Robinson teaches water-in-silicone emulsions containing silicone oil, silicone elastomer which can be emulsifying or non-emulsifying crosslinked silixone elastomers i.e silicone elastomer need not be silicone-based emulsifier. See para [0080]; para [0093] for non-emulsifying siloxane elastomers (also see claims 10, 23). It is pointed out that silicone elastomer can be a non-emulsifying crosslinked siloxane elastomers i.e silicone elastomer need not be silicone-based emulsifier. 
Applicant argues that “although Robinson discloses that non-silicone containing emulsifiers may be used, the disclosure is contradictory in its teachings. See Robinson at para [0130] and Office Action at 7. For example, as noted above, Robinson requires a silicone based emulsifier. See Robinson at Table 1 and  para [0211] - [0212] (Examples 1-7).” Applicant’s arguments have been considered, but not found persuasive as discussed above. Robinson teaches water-in-silicone emulsions containing silicone oil, silicone elastomer which can be emulsifying or non-emulsifying crosslinked silixone elastomers i.e silicone elastomer can be non-emulsifying crosslinked silixone elastomers. See para [0080]; para [0093] for non-emulsifying siloxane elastomers. It is pointed out that silicone elastomer can be a non-emulsifying crosslinked silixone elastomers i.e 
Applicant argues that “the claims, as amended herein, provide, in relevant part, "A method for treating a vaginal condition in a subject..." and further including that "......the emulsion [for treating a vaginal condition] comprises a non-silicone emulsifier...," which is in stark Docket No.: 054458-501COlUScontrast to McClellan. See, e.g., McClellan at 1 [0051]. Moreover, at best McClellan states using "cholesterol" and "cholesterol fatty acid esters" as an optional emollient. See McClellan at 1 [0046].” Applicant’s arguments have been considered, but not found persuasive because Applicant is arguing against an individual reference when the rejection is based on combination of references as discussed above. McClellan et al.was employed for its teachings that the composition comprising estradiol, estriol, hyaluronic acid, and green tea extract is used for treatment of symptoms of aging, urogenital function such as vaginal and vulvar atrophy including itching, burning, dryness in or around vagina, particularly in peri-menopausal or post-menopausal women; McClellan et al.teaches that the composition can be single emulsion skin care preparations such as lotions and cream, of the oil-in-water or water-in-oil type or multiphase emulsions such water-in-oil emulsion such as oil-in-water-in-silicone fluid emulsion. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ estradiol in the water-in-silicone emulsion .teaches that the composition comprising estradiol, estriol, hyaluronic acid, and green tea extract is used for treatment of symptoms of aging, urogenital function such as vaginal and vulvar atrophy including itching, burning, dryness in or around vagina, particularly in peri-menopausal or post-menopausal women; McClellan et al.teaches that the composition can be single emulsion skin care preparations such as lotions and cream, of the oil-in-water or water-in-oil type or multiphase emulsions such water-in-oil emulsion such as oil-in-water-in-silicone fluid emulsion.  with reasonable expectation of success of obtaining cream composition for treating aging, and improving urogenital function such as treating vaginal and vulvar atrophy including itching, burning, dryness in or around vagina. Further, one of ordinary skill in the art would have been motivated to apply to a tissue surface/epithelial or mucosal surface via topical administration an effective amount of the water-in-silicone cream composition having a silicone phase, aqueous phase, Fytosterol-85, sorbitan ester . to a peri-menopausal or post-menopausal women suffering from vulvar and vaginal atrophy with reasonable expectation of success of treating itching, burning, dryness in or around vagina, since Robison et al. teaches that water-in-silicone emulsion can  be used to treat conditions which may be caused by aging, menopausal status (post-menopausal changes in skin conditions such as itching); and McClellan et al. teaches that the cream composition comprising estradiol, estriol is used for treatment of symptoms of aging, urogenital function such as vaginal and vulvar atrophy including itching, burning, dryness in or around vagina, particularly in peri-menopausal or post-menopausal women



2) Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2002/0022040, PTO-1449), in view of McClellan et al. (US 2006/0003033, PTO-1449) as applied to claims 30, 31, 33, 35, 36, 37, 38, 45, 46, 47 above, in view of Ingenito et al. (WO 2014/161863, PTO-1449).
	Robinson et al. is applied as discussed above.
	Robinson et al. does not teach employment of bioactive agent such as glycogen in the compositions therein.
	Ingenito et al. teaches dermatological compositions. Ingenito et al. teaches that glycogen is anti-aging agent. See page 29, lines 19-20.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ glycogen in the composition taught by Robinson et al. because 1) Robinson et al. teaches that the dermatological water-in- One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ glycogen in the dermatological composition taught by Robinson et al. with reasonable expectation of success of obtaining water-in-silicone emulsion/cream with anti-aging properties.
Response to Arguments
Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive. 
Applicant argues that “nothing in Ingenito relates to treating a vaginal condition, as presently claimed, and a skilled artisan would have no motivation to modify the teachings of Ingenito to arrive at the presently claimed invention.” Applicant’s arguments have been considered because Applicant is arguing against an individual reference when the rejection is based on combination of references Robinson et al. (US 2002/0022040, PTO-1449), in view of McClellan et al. (US 2006/0003033, PTO-1449), and further in view of Ingenito et al. (WO 2014/161863, PTO-1449) as discussed above. Ingenito et al. was employed for its teachings that glycogen is a well-known anti-aging agent. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ glycogen in the composition taught by Robinson et al. with reasonable expectation of success of obtaining water-in-silicone emulsion/cream with anti-aging properties because 1) Robinson et al. teaches that the dermatological water-in-silicone emulsion compositions therein can comprise anti-aging additives, anti-wrinkle actives, and 2) Ingenito et al. teaches that glycogen is anti-aging agent.
3) Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2002/0022040, PTO-1449) in view of McClellan et al. (US 2006/0003033, PTO-1449) as applied to claims 30, 31, 33, 35, 36, 37, 38, 45, 46, 47 above, in view of Soo et al. (US 2011/0086807, PTO-1449).
Robinson et al. is applied as discussed above.
Robinson does not disclose wherein the osmolarity of the composition is from about 200 to 500 mOsm/kg. 
Soo teaches that when formulating aqueous suspension the osmolarity of a composition is from about 10 to 400 mOsM (mOsm/L). See para paragraph [0064]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Robinson to include the osmolarity of Soo, as Robinson does not teach what constitutes an appropriate osmolarity, and Soo teaches an appropriate value.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain the osmolarity of the composition as in instant claim. Optimization of result specific parameters such as the osmolarity, the physical characteristics of compositions is routine to a person of ordinary skill in the art. 

Response to Arguments
Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive. 
Applicant argues that “nothing in Soo relates to treating a vaginal condition, as presently claimed, and a skilled artisan would have no motivation to modify the teachings of Soo to arrive at the presently claimed invention. A skilled artisan would readily understand that compositions for treating the cornea of the human eye as described in Soo are starkly different than treating a vaginal condition, as presently claimed.” Applicant’s arguments have been considered. Soo was employed for its teachings that when formulating aqueous suspension the osmolarity of a composition is from about 10 to 400 mOsM (mOsm/L). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Robinson to include the osmolarity of Soo, as Robinson does not teach what constitutes an appropriate osmolarity, and Soo teaches an appropriate value.


4) Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2002/0022040, PTO-1449) in view of McClellan et al. (US 2006/0003033, PTO-1449) as applied to claims 30, 31, 33, 35, 36, 37, 38, 45, 46, 47 above, in view of Kropke, et al. (US 2005/0048019, PTO-1449).
	Robinson et al. is applied as discussed above.

	Kropke et al. teaches water in silicone emulsions dermatological compositions. See paras [0102], {0120]-[0121]. Kropke discloses the use of a pH buffer. See paragraph [0041]. Kropke discloses wherein the pH buffering system comprises lactic acid and its conjugate base. It is taught that pH buffer in the range of 4-6 has good stabilizing effect. See paragraph [0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Robinson to include the explicit selection of a buffer of Kropke to obtain a pH of 3 to 5, as both compositions are similar, i.e. water/silicone emulsions, and it is taught by Kropke to provide increased stability (pH 4-6 buffer increases stability; paragraph [0041]).
Response to Arguments
Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Neither Robinson nor Kropke contemplate use a composition for the treatment of a vaginal condition and a skilled artisan would have no motivation to modify the teachings of Kropke to arrive at the presently claimed invention.” Applicant’s arguments have been considered. Kropke et al. was employed for its teachings that for water in silicone emulsions dermatological compositions pH buffer in the range of 4-6 has good stabilizing effect. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
One of ordinary skill in the art would have been motivated to apply to a tissue surface/epithelial or mucosal surface via topical administration an effective amount of the water-in-silicone cream composition having a silicone phase, aqueous phase, Fytosterol-85, sorbitan ester (emulsifier), and estradiol obtained by combination of  Robison et al., in view McClellan et al. to a peri-menopausal or post-menopausal women suffering from vulvar and vaginal atrophy with reasonable expectation of success of treating itching, burning, dryness in or around vagina, since Robison et al. teaches that water-in-silicone emulsion can  be used to treat conditions which may be caused by aging, menopausal status (post-menopausal changes in skin conditions such as itching); and McClellan et al. teaches that the cream composition comprising estradiol, estriol is used for treatment of symptoms of aging, urogenital function such as vaginal and vulvar atrophy including itching, burning, dryness in or around vagina, particularly in peri-menopausal or post-menopausal women.
Applicant’s remarks that “a dermatological composition (Robinson) is considerably different that a composition for the treatment of a vaginal condition, as presently claimed. For example, the pH effective for vulvovaginal administration is lower (pH from about 3 to about 5) as compared to dermatological administration (pH from about 5.5 to about 6.5). Robinson does not contemplate use of the composition for vulvovaginal administration.” Applicant’s arguments have been considered, but not found persuasive because about 3 to about 5 which can be a pH range of 2.25 to 6.25  (about can be ± 25%) i.e dermatological composition with a pH from about 5.5 to about 6.5 can be employed for vulvovaginal administration.
As discussed above Robinson et al. (US 2002/0022040, PTO-1449) in view of McClellan et al. (US 2006/0003033, PTO-1449), and further in view of Kropke, et al. (US 2005/0048019, PTO-1449) render obvious instant claim 40.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30-31, 33, 35-40, 44-46, 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,668,046. Although the claims at issue are not identical, they are obvious over each other. Instant claims are drawn to a method of treating vaginal condition such as vulvar and vaginal atrophy or rectal condition comprising applying to a tissue surface a water-in-silicone emulsion comprising water phase, silicone phase, cholesterol or a derivative, and sorbitan ester. Claims of ‘046 are drawn to a composition for vulvovaginal administration comprising water-in-silicone emulsion comprising water phase, silicone phase, cholesterol or a derivative, and sorbitan ester. 
Because the method of the present invention utilizes the composition of '046 and ‘046 claims that the composition is effective for vulvovaginal administration, the inventions are considered obvious over one another. The specification in ‘046 teaches that the composition can be used to treat vulvar and vaginal atrophy.

See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. 
	
Response to Arguments
Note: Applicant requests that the rejection be held in abeyance until an indication of allowability is agreed upon.

Prior Art made of Record:
JP2003104826…IDS 09/07/2021….can contain sorbitan ester;
US 20060051383…claim 22;
US 20080095731;
US 20120128601…glycogen present;
Jan de Rijk  (US 20090214628)…teaches estradiol used in anti-aging composition

US 20090035236…PTO-1449, see Example 1;
EP 0 330 369, PTO-1449, EX II, oil-in-water-in-silicone emulsion, contains cholesterol…skin care;
Bissett et al. (US 4,847,071); Bissett et al. discloses stable moisturizing oil-in-water-in-silicone emulsion skin care lotion comprising cholesterol 1.00 % by weight of the composition; silicone oil cyclomethicone; silicone gum dimethiconol; ethylparaban, propylparaben, preservative; tocopherol sorbate (instant sorbate ester); Carbomer, viscosity control agent. See EXAMPLE IX, column 31. 
.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627